DETAILED ACTION
	Claims 1-2, 5-9, 11 and 14-25 are currently pending.  Claims 1-2, 5-9, 11 and 17-25 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn Rejections
The prior rejection of claim 2 under new matter is withdrawn in light of Applicant’s arguments to remove the time period for the stability, which the Examiner finds persuasive.
	The prior rejection of claims 1-2, 5-9, 11, 17-19 under 112 (b) is withdrawn in light of Applicant’s amendment to clarify the cationic polymers to at least two or more, which the Examiner finder persuasive.
Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 11/30/2020 response will be addressed to the extent they apply to current rejection(s).
	Modified Rejections:
	The following rejection is modified based on Applicant’s claim amendments and newly added claims.
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5-9, 11, 17 and 19-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0221400 (previously applied) in view of US 5,780,445 (previously applied), US 2005/0257331 (previously applied) and US 2002/0157193 (previously applied) as evidenced by LookChem (previously applied) and Lubrizol (previously applied).
Regarding claims 1-2, 19-20 and 23, the limitation of a hair treatment formulation comprising an cosmetically acceptable medium is met by the ‘400 publication teaching a composition for dying keratin fibers such as hair (abstract), wherein said composition comprises water (cosmetically acceptable medium, [0559], claim 37). 
The limitation of at least one cationic polymer is selected from polyquaternium-6 and hexadimethrine chloride is met by the ‘400 publication teaching the composition contains at least one cationic polymer [00169]. The ‘400 publication teaching dimethyldiallylammonium chloride homopolymer and copolymers, specifically Merquat 100 [0204].  Lubrizol teaches Merquat 100 polymer is polyquaternium – 6 (page 1). The ‘400 publication teaching preferred cationic polymers include hexadimethine chloride and homo and copolymers thereof ([0230], [0204]; [0202]).
LookChem evidences that the structure for hexadimethrine chloride is:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(page 1).
	The limitation of at least one fatty amide is met by the ‘400 publication teaching an amide of colza acids, ethoxylated with 4 mol of ethylene oxide (elected fatty amide, [0559]).

	The limitation of at least one oxidizing agent chosen from hydrogen peroxide is met by the ‘400 publication teaching hydrogen peroxide is added to the composition [0560].
	The limitation of wherein the pH of the oxidizing composition ranges from 1.5 to 4.5 is met by the ‘400 publication teaching the pH of the composition to be 3-12 [0543].
	The ‘400 publication teaches a composition for dying keratin fibers (abstract) wherein the dyeing composition wherein the color is developed with an oxidizing agent, the composition of the present invention is mixed, preferably at the time of use with a composition comprising an oxidizing agent in a medium sufficient to develop coloration ([0547]-[0550]).  Thus the ‘400 publication teaching the hair dyeing composition to be mixed with an oxidizing composition before use.  The instant claims are directed to the hair treatment formulation, thus the composition when the dye composition and the oxidizing composition are mixed.  The ‘400 publication teaches the oxidizing agent present in the composition once mixed and therefor would be an oxidizing composition.
	Regarding the limitation of the oil different form fatty alcohols is present in an amount of at least 20% by weight, relative to the total weight of the oxidizing composition, the ‘400 publication teaches adjuvants conventionally used in the composition include conditions, for example modified or unmodified, volatile or non-volatile silicones [0540], wherein the adjuvants are present from 0.01 to 20% by weight based on the total weight of the composition [0541].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of 
Regarding claims 5-8, the limitation of the at least one fatty amide presented by the formulas in claims 5-8 is met by the ‘400 publication teaches the elected ethoxylated amines of colza acids [0559].
Regarding claims 21 and 24, the limitation of wherein the composition is aqueous is met by the ‘400 publication teaching demineralized water (example 2).
Regarding claim 22 and 25, the limitation of the at least one fatty amide is present in an amount ranging from 0.5 to 5% by weight, relative to that total weight of the composition is met by the ‘400 publication teaching 8% amide of colza acids ethoxylated with 4 mol of ethylene oxide which is mixed and equal amount of oxide containing composition (Example 2), thus leading to 4% fatty amide.
	The ‘400 publication does not specifically teach wherein the composition is stable for at least 2 months at 45 degrees C.
	The ‘400 publication does not specifically teach at least one non-silicone oil selected from mineral, vegetable, animal and synthetic oils, wherein the at least one non-silicone oil different from fatty alcohols is present in an amount of at least 20% by weight, relative to the total weight of the oxidizing composition (claim 1-2 and 19).
The ‘400 publication does not specifically teach at least one anti-oxygen agent selected from vitamin E and the ethers and esters thereof (claim 2, 9).
	The ‘400 publication does not specifically teach at least one hydrogen peroxide stabilizer chosen from pyrophosphates and/or stannates (claim 1-2 and 19), wherein the 
	The ‘400 publication does not specifically teach a combination of at least on pyrophosphate and at least one stannate (claim 17).
The ‘445 patent teaches tocopheryl glycosides (abstract) wherein the active substances are used in the field of cosmetic and pharmaceutical dermatology (column 1, lines 5-15).  Vitamin E is taught as known for antioxidant reaction, light protection in formulations (column 2, lines 25-30) wherein tocopheryl derivatives having advantageous anti-oxidative properties and favorable solubility for cosmetic formulations is taught (column 2, lines 35-40).  Antioxidants are taught as used for protection against the decay of the preparations comprising them, but also can occur on human skin (column 3, lines 15-25).  Hair dye compositions are taught wherein antioxidants are used to prevent the autoxidation in the cosmetic compositions (column 3, lines 28-50), specifically compositions containing strong oxidizing agents such as hydrogen peroxide (column 4, lines 1-5).  The structure of the tocopherol derivative is taught (column 5, lines 35-70) wherein the glycoside addition represents an ether bond, thus meeting the limitation for vitamin E and the ethers and esters thereof.  The compositions are taught to include D,L-alpha-tocopherol-beta-D-maltotrioside (Example 4).  The compositions are taught to include a lipid phase which can be selected from a group which includes silicone oils such as dimethylpolysilxanes and saturated compounds such as hydrocarbons of natural or synthetic origin (column 15, lines 20-45).  The cosmetic formulation may be a lotion (column 18, lines 10-15).

	The ‘193 publication is directed to composition for bleaching human keratin fibers, particularly hair.  The compositions is taught as mixed with at least one aqueous hydrogen peroxide composition (abstract).  The composition is taught to include cationic polymer [0095].  The aqueous hydrogen peroxide composition may contain at least one stabilizer which is advantageously at least one stannate optionally in combination with at least one pyrophosphate [0408].  Sodium stannate and tetrasodium pyrophosphate are taught to be in the composition at 0.02 percent (page 22, Example (L)), Wherein 30 g of the pulverulent composition was combined with 45 g of the hydrogen peroxide composition [0047], leading to .0003 each of sodium stannate and tetrasodium pyrophosphate.  The ‘193 publication teaches a stable composition (abstract). Where low pH of a hydrogen peroxide composition is taught to remain relatively stable [0005] wherein the use of stannates and pyrophosphtaes are taught to stabilize peroxide composition [0408].  Thus the ‘193 publication teaches the use of a low pH and peroxide stabilizers would results in a stable peroxide composition.  The combination of references teaches the use of a low pH and the peroxide stabilizers in the hair treatment formulation and thus would necessarily result in the stable composition at 2 months stored at 45 degrees C (claim 1).  It is noted that the composition has to be capable of stable storage for 2 months as is indicated by the ‘193 publication. 

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the vitamin e derivatives taught by the ‘445 patent in the composition taught by the ‘400 publication as the ‘445 patent teaches the use of tocopheryl glycolsides in the cosmetic field to protect formulations against decay (abstract, column 1, lines 1-5, column 3, lines 15-25).  One of ordinary skill in the art at the time the invention was made would be motivated to use the tocopheryls taught by the '445 patent in the composition taught by the '400 publication because the '445 patent teaches the tocopheryl glycosides to be antioxidants to prevent decay in 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the natural oils taught by the '331 publication the hair dye compositions taught by the '400 publication as the '331 publication teaches hair conditioning agents which may be used in the hair dye composition include natural oils such as avocado oil (abstract, [0078]).  One of ordinary skill in the art would be motivated to use the avocado oil in the claimed amounts as the ‘400 publication teaches the composition contains various adjuvants conventionally used in hair including conditions [0540] wherein the adjuvant are present between 0.01 and 20% [0541] and the ‘331 publication teaches natural oils including avocado are used as conditions in hair dye compositions (abstract, [0078]).  Additionally the ‘400 publication teaches adjuvants used in the composition include volatile and non-volatile silicones [0540] and the ‘331 publication teaches the interchangeability of volatile/non-volatile silicones and other conditioning agents such as natural oils [0078], thus allowing for simple substitution for each other to obtain predictable results.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0221400, US 5,780,445, US 2005/0257331 and US 2002/0157193 as evidenced by LookChem and Lubrizol as applied to claims 1-2, 5-9, 11, 17 and 19-25 above, and further in view of US 2003/0049281 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-2, 5-9, 11, 17 and 19 are taught by the combination of the ‘400 publication, the ‘445 patent, the ‘331 publication and the ‘193 publication.  
Regarding claim 18, the limitation of the at least one cationic polymer is selected form polyquaternium-6 and hexadimethrine chloride is met by the ‘400 publication teaching dimethyldiallylammonium chloride homopolymer and copolymers, specifically Merquat 100 [0204].  Lubrizol teaches Merquat 100 polymer is polyquaternium – 6 (page 1).
Regarding the at least one fatty amide is selected form PEG-4 Rapeseed amide is met by the ‘400 publication teaching amide of colza acids, ethoxylated with 4 mol of ethylene oxide (Example 2).  
Regarding the limitation of the at least one anti-oxygen agent selected form vitamin E and the ethers and esters thereof the ‘445 patent teaches tocopheryl glycosides (abstract) wherein the active substances are used in the field of cosmetic and pharmaceutical dermatology (column 1, lines 5-15).  Vitamin E is taught as known for antioxidant reaction, light protection in formulations (column 2, lines 25-30) wherein tocopheryl derivatives having advantageous anti-oxidative properties and favorable solubility for cosmetic formulations is taught (column 2, lines 35-40).  Antioxidants are taught as used for protection against the decay of the preparations comprising them, but also can occur on human skin (column 3, lines 15-25).

Regarding the limitation of wherein the at least one hydrogen peroxide stabilizer is chosen from pyrophosphates is met by the ‘193 publication teaches hydrogen peroxide composition may advantageously include at least one stabilizer such as stannate in combination with pyrophosphate [0408], thus one of ordinary skill in the art at the time the invention was made would be motivation to use the stannate and pyrophosphate in order to stabilize the hydrogen peroxide containing composition.
The combination of references does not specifically teach PEG-4 Rapeseedamide (claim 18).

The ‘281 publication teaches cationic quaternary amine salt emulsifier with a fatty chain length from C12-C30.  The preferred emulsifier is a quaternary amine salt derived from colza (rapeseed) oil which is high in erucic acid content [0016].  The product may be used in hair care [0003].
	It would have been obvious to one of ordinary skill in the art at the time the invention was made that the amide of colza acids ethoxylated with 4 mol of ethylene oxide taught by the ‘400 publication would include the claimed PEG-4 rapeseedamide as the ‘281 publication teaches colza acid include rapeseed, thus the teachings of the ‘400 publication would include the 4 mol ethylene oxide rapseedamide.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made that mineral oil could be used in place of silicone taught by .

Claims 1, 5-8, 11, 17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2005/055966 (previously applied) in view of US 2004/0221400 (previously applied) and US 2002/0157193 as evidenced by 2007/0116729 (previously applied).
Regarding claims 1 and 19, the limitation of a composition for treating keratin fibers comprising a cosmetically acceptable medium, comprising at least one anti-oxygen agent, at least one non-silicone oil and at least one oxidizing agent, wherein the 
Regarding the limitation of wherein the composition is an oxidizing composition is met by the ‘966 publication teaching an oxidative permanent hair color in the form of a paste comprising a permanent hair color (page 1, lines 19-26) wherein the permanent hair color comprises a dye and an oxidizing agent (page 1, lines 4-10). Thus the ‘966 publication teaches a composition comprising the dye and oxidizing agent and would be capable of oxidizing.
Regarding the limitation of wherein the at least one non-silicone oil is selected from mineral, vegetable, animal and synthetic oils is met by the ‘966 publication teaching mineral oil (abstract).

The ‘966 publication does not specifically teach at least one cationic polymer is polyquaternium-6 and hexadimethrine chloride, at least one fatty amide or the pH of the composition ranging from 1.5 to 4.5 (claim 1).

The ‘966 publication does not specifically teach the oxidizing agent being hydrogen peroxide (claim 1) and hydrogen peroxide stabilizers chosen from stannate and pyrophosphate at 0.0001 to 5% (claims 1, 11, 17 and 19-20).

Regarding claim 1, the ‘400 publication teaching dimethyldiallylammonium chloride homopolymer and copolymers, specifically Merquat 100 [0204].  Lubrizol teaches Merquat 100 polymer is polyquaternium – 6 (page 1).
Regarding claim 1, the limitation of wherein the at least one cationic polymer is the elected hexadimethrine chloride is met by the ‘400 publication teaching preferred cationic polymers include hexadimethine chloride and homo and copolymers thereof ([0230], [0204]; [0202]).
LookChem evidences that the structure for hexadimethrine chloride is:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(page 1).
	Regarding claims 5-8, the limitation of the at least one fatty amide presented by the formulas in claims 5-8 is met by the ‘400 publication teaches the elected ethoxylated amines of colza acids [0559].

	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the pH of the composition as taught by the ‘400 publication for the hair dye composition taught by the ‘966 publication because the ‘400 publication teaches known ranges of pH for hair compositions between 3 and 12 [0552].  One of ordinary skill in the art at the time the invention was made would be motivated and have a reasonable expectation of success as the ‘400 publication and the ‘966 
It would have been obvious to one of ordinary skill in the art to substitute a first oxidizing agent used in a permanent hair dye composition (abstract) as taught by the ‘966 publication with a second oxidizing agent, hydrogen peroxide, taught to be used in a hair dye composition as taught by the '400 publication (abstract, [0550], [0560]) with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06.   One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success in using hydrogen peroxide in the hair dye composition of the ‘966 publication as the ‘400 publication teaches hydrogen peroxide is an oxidizing agent conventionally used for the oxidative dyeing of keratin fibers [0550]).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made and have a reasonable expectation of success to use at least one stannate optionally in combination with one pyrophosphate in the composition taught by the ‘966 publication and the '400 publication because the ‘400 publication teaches a composition for dying keratin fibers such as hair (abstract) wherein the composition include hydrogen peroxide [0560] and the ‘193 publication teaches .
Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2005/055966, US 2004/0221400 and US 2002/0157193 as evidenced by 2007/0116729 as applied to claims 1, 5-8, 11, 17 and 19-20 above, and further in view of US 2003/0049281 (previously applied) and US 5,780,445 (previously applied) as evidenced by Lubrizol (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 5-8, 11, 17 and 19 are taught by the combination of the ‘966 publication, the ‘400 publication and the ‘193 publication.  
Regarding claim 18, the limitation of the at least one cationic polymer is selected form polyquaternium-6 and hexadimethrine chloride is met by the ‘400 publication teaching dimethyldiallylammonium chloride homopolymer and copolymers, specifically Merquat 100 [0204].  Lubrizol teaches Merquat 100 polymer is polyquaternium – 6 (page 1).

	Regarding the limitation of the at least on silicone oil is selected from mineral oil is met by the ‘966 publication teaching mineral oil (abstract).
	Regarding the limitation of at least one hydrogen peroxide stabilizer is chosen from pyrophostphates is met by the ‘193 publication teaching the aqueous hydrogen peroxide composition may contain at least one stabilizer which is advantageously at least one stannate optionally in combination with at least one pyrophosphate [0408].  
	The combination of reference does not specifically teach the at least one anti-oxygen agent selected form vitamin E and the ethers and esters thereof (claim 9 and18).
The combination of references does not specifically teach PEG-4 Rapeseedamide (claim 18).

The ‘281 publication teaches cationic quaternary amine salt emulsifier with a fatty chain length from C12-C30.  The preferred emulsifier is a quaternary amine salt derived from colza (rapeseed) oil which is high in erucic acid content [0016].  The product may be used in hair care [0003].
The ‘445 patent teaches tocopheryl glycosides (abstract) wherein the active substances are used in the field of cosmetic and pharmaceutical dermatology (column 1, lines 5-15).  Vitamin E is taught as known for antioxidant reaction, light protection in formulations (column 2, lines 25-30) wherein tocopheryl derivatives having 
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the amide of colza acids ethoxylated with 4 mol of ethylene oxide taught by the ‘400 publication would include the claimed PEG-4 rapeseedamide as the ‘281 publication teaches colza acid include rapeseed, thus the teachings of the ‘400 publication would include the 4 mol ethylene oxide rapseedamide.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include vitamin E as taught by the ‘445 patent in the composition taught by the ‘966 publication and the ‘400 publication because the ‘445 patent teaches vitamin E is a known antioxidant that is used for protection against the 

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the claims have been amended to clarify the composition is an oxidizing composition.  Applicant pointed to the instant specification which discusses oxidizing compositions.  The ‘400 publication relates to a dying composition which at most discuses that its dyeing composition can be mixed preferably at the time of use with a composition containing at least one oxidizing agent in a medium appropriate for dyeing.  Thus the ‘400 publication only discloses a dying composition comprising the cationic polymer, not an oxidizing composition.  Therefore the ‘400 dying composition is different from an oxidizing composition.  The composition of the ‘400 publication containing the oxidizing agent is not taught as stable for at least 2 months.
	In response, as Applicant agrees the ‘400 publication teaches a composition containing the claimed ingredients is combined with a compression including an oxidizing agent, thus the mixed composition would read on the instant claims composition which is an oxidizing composition.   Regarding the stability, the ‘193 
	Applicant argues the ‘445 patent (Schneider) teaches the invention was to provide cosmetic preparations which before or after treatment of the hair with hair coloring preparations, even those containing strong oxidizing agents such as hydrogen peroxide, counteract the damaging oxidation effect thereof.  The ‘445 patent does not disclose or suggest any oxidizing composition containing at least two or more cationic polymer is stable for at least 2 months at 45 degrees C.
	In response, the ‘400 publication teaches a hair treatment composition which contains an oxidizing agent as discussed above.  The ‘445 patent teaches Vitamin E is a known antioxidant which can protect against the decay of the preparations comprising them (column 3, lines 15-25). Hair dye compositions are taught wherein antioxidants are used to prevent the autoxidation in the cosmetic compositions (column 3, lines 28-50), specifically compositions containing strong oxidizing agents such as hydrogen peroxide (column 4, lines 1-5).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the vitamin e derivatives taught by the ‘445 
	Applicant argues the ‘331 publication (Nocker) discloses the compsotiion comprising at least one oxidizing agent being mixed prior to application onto hair and thus does not teach the stable composition containing all the claimed invention.
	 In response, as Applicant agrees the ‘400 publication teaches a composition containing the claimed ingredients is combined with a compression including an oxidizing agent, thus the mixed composition would read on the instant claims composition which is an oxidizing composition.   Regarding the stability, the ‘193 publication teaches a stable composition (abstract). Where low pH of a hydrogen peroxide composition is taught to remain relatively stable [0005] wherein the use of stannates and pyrophosphtaes are taught to stabilize peroxide composition [0408].  Thus the ‘193 publication teaches the use of a low pH and peroxide stabilizers would results in a stable peroxide composition.  The combination of references teaches the use of a low pH and the peroxide stabilizers in the hair treatment formulation and thus would necessarily result in the stable composition at 2 months stored at 45 degrees C (claim 1).  It is noted that the composition has to be capable of stable storage for 2 months as is indicated by the ‘193 publication. 
	Applicant argues the ‘193 publication (Legrand) discloses only a bleaching powder that is stable upon storage and capable of being mixed with aqueous hydrogen peroxide, which is mixed right before use.  Nothing in the ‘193 publication discloses that tits bleaching powder may be stable for at least 2 months at 45 degrees C.

	Applicant argues the ‘281 publication (Espinoza) does not cure the deficiencies of the ‘400 publication, the ‘445 patent, the ‘331 publication and the ‘193 publication.
	In response, Applicant’s arguments regarding the ‘400 publication, the ‘445 patent, the ‘331 publication and the ‘193 publication are addressed above.
	Applicant argues the ‘966 publication (Shim) relates to a one formulation type oxidative permanent hair dye in the form of paste.  The ‘966 publication does not disclose the composition is stable for at least 2 months.  
	In response, the '966 publication teaching a permanent hair color composition comprising a treatment oil selected from a group including mineral oil, an oxidative permanent hair dye comprising an oxidizing agent, a pH modifier and a chelating agent (abstract).  The ‘193 publication specifically teaches compositions being mixed with aqueous hydrogen peroxide to form a stable, homogeneous, bleaching composition.  Thus the ‘193 publication teaches the hydrogen peroxide aqueous composition to be stable.
	Applicant argues the ‘729 publication (Palepu) does not cure the deficiencies of the ‘966 publication, the ‘400 publication, the ‘193 publication.
	In response, Applicant’s arguments regarding the ‘966 publication, the ‘400 publication, the ‘193 publication are addressed above.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/DENNIS J PARAD/Primary Examiner, Art Unit 1612